Exhibit 10.1

 

TELETECH HOLDINGS, INC.

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

 

(Operating Committee Member)

 

THIS GLOBAL RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is entered into
between TELETECH HOLDINGS, INC., a Delaware corporation (“TeleTech”), and
                           (“Grantee”), as of                              the
“Grant Date”).  In consideration of the mutual promises and covenants made
herein, the parties hereby agree as follows:

 

1.                                      Grant of RSUs.  Subject to the terms and
conditions of the TeleTech Holdings, Inc. 2010 Equity Incentive Plan (the
“Plan”), a copy of which is attached hereto and incorporated herein by this
reference, TeleTech grants to Grantee                                       
RSUs (the “Award”).

 

2.                                      Rights Upon Certain Events.

 

(a)                                 Rights Upon Termination of Service.  If
Grantee incurs a “Termination of Service” (as defined herein) for any reason
other than (i) for “Cause” (as defined herein), (ii) Grantee’s death, or
(iii) Grantee’s mental, physical or emotional disability or condition (a
“Disability”), Grantee shall retain rights of ownership to any then vested
portion of the Award.  Any unvested portion of the Award shall be immediately
cancelled.

 

(b)                                 Rights Upon Termination of Service For
Cause.  If Grantee incurs a Termination of Service for Cause, the RSUs shall be
immediately cancelled.

 

(c)                                  Rights Upon Grantee’s Death or Disability. 
If Grantee incurs a Termination of Service as a result of Grantee’s death or
Disability, Grantee shall retain any then vested portion of the Award.  Any
unvested portion of the Award shall be immediately cancelled.

 

3.                                      Vesting.

 

(a)                                 The RSU Award shall vest in four
installments beginning on                                 , as delineated in the
table below:

 

Vesting Schedule

 

Vesting Date

 

Cumulative
Percentage

 

 

 

25

%

 

 

25

%

 

 

25

%

 

 

25

%

 

(b)                                 Grantee must not have incurred a Termination
of Service before any Vesting Date in order to vest in the portion of the RSUs
that vest on such Vesting Date.  Except as described in Section 3A, no portion
of the RSUs shall vest between Vesting Dates; if Grantee incurs a Termination of
Service for any reason, then any portion of the RSUs that is scheduled to vest
on any Vesting Date after the “Termination Date” (as defined herein) shall be
forfeited as of the Termination Date.

 

1

--------------------------------------------------------------------------------


 

3A.                             Vesting Following a Change in Control.

 

(a)                                 Accelerated Vesting.  Notwithstanding the
vesting schedule contained in Section 3, upon a “Change in Control” (as defined
herein), any unvested RSUs that would otherwise vest on or after the effective
date of the Change in Control shall be accelerated and become 100% vested on the
effective date of the Change in Control; provided, however, that for purposes of
a Change in Control pursuant to Section 3(b)(i) hereof, the unvested RSUs shall
be deemed to have vested immediately prior to a Change in Control transaction
described in Section 3(b)(i) hereof in order to allow such RSUs to participate
in such Change in Control transaction.

 

(b)                                Definition of “Change in Control”. For
purposes of this Agreement, “Change in Control” means the occurrence of any one
of the following events:

 

(i)                                     any consolidation, merger or other
similar transaction (A) involving TeleTech, if TeleTech is not the continuing or
surviving corporation, or (B) which contemplates that all or substantially all
of the business and/or assets of TeleTech will be controlled by another
corporation;

 

(ii)                                  any sale, lease, exchange or transfer (in
one transaction or series of related transactions) of all or substantially all
of the assets of TeleTech (a “Disposition”); provided, however, that the
foregoing shall not apply to any Disposition to a corporation with respect to
which, following such Disposition, more than 51% of the combined voting power of
the then outstanding voting securities of such corporation is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners of at least 51% of the then
outstanding Common Stock and/or other voting securities of TeleTech immediately
prior to such Disposition, in substantially the same proportion as their
ownership immediately prior to such Disposition;

 

(iii)                               approval by the stockholders of TeleTech of
any plan or proposal for the liquidation or dissolution of TeleTech, unless such
plan or proposal is abandoned within 60 days following such approval;

 

(iv)                              the acquisition by any “person” (as such term
is used in Sections 13(d) and 14(d)(2) of the U.S. Securities Exchange Act of
1934, as amended), or two or more persons acting in concert, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the U.S.
Securities Exchange Act of 1934, as amended) of 51% or more of the outstanding
shares of voting stock of TeleTech; provided, however, that for purposes of the
foregoing, “person” excludes Kenneth D. Tuchman and his affiliates; provided,
further that the foregoing shall exclude any such acquisition (A) by any person
made directly from TeleTech, (B) made by TeleTech or any Affiliate, or (C) made
by an employee benefit plan (or related trust) sponsored or maintained by
TeleTech or any Affiliate; or

 

(v)                                 if, during any period of 15 consecutive
calendar months commencing at any time on or after the Grant Date, those
individuals (the “Continuing Directors”) who either (A) were directors of
TeleTech on the first day of each such 15-month period, or (B) subsequently
became directors of TeleTech and whose actual election or initial nomination for
election subsequent to that date was approved by a majority of the Continuing
Directors then on the board of directors of TeleTech, cease to constitute a
majority of the board of directors of TeleTech.

 

(c)                                  Other Definitions.  The following terms
have the meanings ascribed to them below:

 

(i)                                     “Cause” has the meaning given to such
term in the Plan.

 

(ii)                                “Good Reason” means with respect to any
Grantee who is an employee (A) any reduction in Grantee’s base salary; provided
that a reduction in Grantee’s base salary of 10% or less does not constitute
“Good Reason” if such reduction is effected in connection with a reduction in
compensation that is applicable generally to officers and senior management of
TeleTech; (B) Grantee’s responsibilities or areas of supervision within TeleTech
or its Subsidiaries are substantially reduced; or (C) Grantee’s principal office
is

 

2

--------------------------------------------------------------------------------


 

relocated outside the metropolitan area in which Grantee’s office was located
immediately prior to the Change in Control; provided, however, that temporary
assignments made for the good of TeleTech’s business shall not constitute such a
move of office location.  In addition, no termination of a Grantee’s employment
or service shall be deemed to be for Good Reason unless (i) Grantee provides
TeleTech with written notice setting forth the specific facts or circumstances
constituting Good Reason within thirty (30) days after the initial existence of
the occurrence of such facts or circumstances, (ii) TeleTech or, if different,
the Affiliate which employs Grantee (the “Employer”) has failed to cure such
facts or circumstances within thirty (30) days of its receipt of such written
notice, and (iii) the effective date of the termination for Good Reason occurs
no later than ninety (90) days after the initial existence of the facts or
circumstances constituting Good Reason.

 

(iii)                              “Termination Date” means the date upon which
Grantee incurs a Termination of Service and for a Grantee who is then an
employee, shall mean the latest day on which Grantee is expected to report to
work and is responsible for the performance of services to or on behalf of
TeleTech or any Affiliate (regardless of the reason for the Termination of
Service and whether or not later to be found invalid or in breach of employment
laws in the jurisdiction where Grantee is employed or the terms of Grantee’s
employment agreement, if any), notwithstanding of any notice period mandated by
law during which Grantee may be entitled to receive payments from TeleTech
(e.g., for unused vacation or sick time, severance payments, deferred
compensation or otherwise) and which may extend beyond such date; and

 

(iv)                        “Termination of Service” shall mean:

 

(A)                               As to a Non-Employee Director, the time when a
Holder who is a Non-Employee Director ceases to be a Director for any reason,
including, without limitation, a termination by resignation, failure to be
elected, death or retirement, but excluding terminations where the Holder
simultaneously commences employment with TeleTech or any Subsidiary or remains
in employment or service with TeleTech or any Affiliate in any capacity.

 

(B)                               As to an Employee, the time when the
employee-employer relationship between a Holder and TeleTech or any Affiliate is
terminated for any reason, including, without limitation, a termination by
resignation, discharge, death, Disability or retirement; but excluding
terminations where the Holder simultaneously commences service with TeleTech as
a Non-Employee Director.

 

The Committee, in its sole discretion, shall determine the effect of all matters
and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for Cause and all questions of whether particular leaves of absence
constitute a Termination of Service.  For purposes of the Plan, a Holder’s
employee-employer relationship or Non-Employee Director relations shall be
deemed to be terminated in the event that the Affiliate employing or contracting
with such Holder ceases to remain an Affiliate following any merger, sale of
stock or other corporate transaction or event (including, without limitation, a
spin-off).

 

3B.                             Settlement of Vested RSUs.  RSUs subject to an
Award shall be settled pursuant to the terms of the Plan as soon as reasonably
practicable following the vesting thereof, but in no event later than March 15
of the calendar year following the calendar year in which the RSUs vest.

 

4.                                      RSUs Not Transferable and Subject to
Certain Restrictions.  The RSUs subject to the Award may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution, or, for U.S. residents, pursuant to a qualified domestic
relations order as defined in Section 414(p) of the Code.

 

5.                                      Forfeiture  If at any time during
Grantee’s employment or services relationship with TeleTech or any Affiliate or
at any time during the 12 month period following Grantee’s Termination of
Service, a Forfeiture Event (as defined below) occurs, then at the election of
the Committee, (a) this Agreement and all unvested RSUs granted hereunder shall
terminate and (b) Grantee shall return to TeleTech for cancellation all shares
held by Grantee plus pay TeleTech the amount of any proceeds received from the
sale of any shares to the extent such shares were issued pursuant

 

3

--------------------------------------------------------------------------------


 

to RSUs granted under this Agreement that vested (i) during the 24 month period
immediately preceding the Forfeiture Event, or (ii) on the date of or at any
time after such Forfeiture Event. “Forfeiture Event” means the following:
(i) conduct related to Grantee’s employment or service relationship for which
criminal penalties may be sought; (ii) Grantee’s commission of an act of fraud
or intentional misrepresentation; (iii) Grantee’s embezzlement or
misappropriation or conversion of assets or opportunities of TeleTech or any
Affiliate; (iv) Grantee’s breach of any the non-competition or non-solicitation
provisions; (v) Grantee’s disclosing or misusing any confidential or proprietary
information of TeleTech or any Affiliate or violation of any policy of TeleTech
or any Affiliate or duty of confidentiality; or (vi) any other material breach
of the Code of Conduct or other appropriate and applicable policy of TeleTech or
any Affiliate.  The Committee, in its sole discretion, may waive at any time in
writing this forfeiture provision and release Grantee from liability hereunder.

 

6.                                      Responsibility for Taxes.  Grantee
acknowledges that, regardless of any action taken by TeleTech or, the Employer,
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to Grantee’s
participation in the Plan and legally applicable to Grantee or deemed by
TeleTech or the Employer in its discretion to be an appropriate charge to
Grantee even if legally applicable to TeleTech or the Employer (“Tax-Related
Items”) is and remains Grantee’s responsibility and may exceed the amount
actually withheld by TeleTech or the Employer.  Grantee further acknowledges
that TeleTech and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including, but not limited to, the grant, vesting or settlement of
the RSUs, the subsequent sale of shares of Common Stock acquired pursuant to
such settlement and the receipt of any dividends and/or any dividend
equivalents; and (b) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate
Grantee’s liability for Tax-Related Items or achieve any particular tax result. 
Further, if Grantee is subject to Tax-Related Items in more than one
jurisdiction between the date of grant and the date of any relevant taxable or
tax withholding event, as applicable, Grantee acknowledges that TeleTech and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

Prior to any relevant taxable or tax withholding event, as applicable, Grantee
agrees to make adequate arrangements satisfactory to TeleTech and/or the
Employer to satisfy all Tax-Related Items.  In this regard, Grantee authorizes
TeleTech and/or the Employer, or their respective agents, at their discretion,
to satisfy any withholding obligations with regard to all Tax-Related Items by
one or a combination of the following:

 

(a)                                 withholding from Grantee’s wages or other
cash compensation paid to Grantee by TeleTech and/or any Affiliate; or

 

(b)                                 withholding from proceeds of the sale of
shares of Common Stock acquired upon vesting/settlement of the RSUs either
through a voluntary sale or through a mandatory sale arranged by TeleTech (on
Grantee’s behalf pursuant to this authorization); or

 

(c)                                  withholding in shares of Common Stock to be
issued upon settlement of the RSUs, provided, however that if Grantee is a
Section 16 officer of TeleTech under the U.S. Securities and Exchange Act of
1934, as amended, then Grantee may elect the form of withholding from the
alternatives above in advance of any taxable or tax withholding event, as
applicable, and in the absence of Grantee’s timely election, TeleTech will
withhold in shares of Common Stock upon the relevant taxable or tax withholding
event, as applicable, or the Committee may determine that a particular method be
used to satisfy any withholding obligations for Tax-Related Items.

 

Depending on the withholding method, TeleTech may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case Grantee will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent.  If the obligation for
Tax-Related Items is satisfied by withholding in shares of Common Stock, for tax
purposes, Grantee is deemed to have been issued the full number of shares of
Common Stock subject to the vested RSUs, notwithstanding that a number of the
shares of Common Stock are held back solely for the purpose of paying the
Tax-Related Items.

 

4

--------------------------------------------------------------------------------


 

Finally, Grantee agrees to pay to TeleTech or the Employer, any amount of
Tax-Related Items that TeleTech or the Employer may be required to withhold or
account for as a result of Grantee’s participation in the Plan that cannot be
satisfied by the means previously described.  TeleTech may refuse to issue or
deliver the shares or the proceeds of the sale of shares of Common Stock, if
Grantee fails to comply with Grantee’s obligations in connection with the
Tax-Related Items.

 

Notwithstanding anything in this Section 6 to the contrary, to avoid a
prohibited acceleration under Section 409A of the Code, if shares of Common
Stock subject to RSUs will be withheld (or sold on Grantee’s behalf) to satisfy
any withholding obligation for Tax-Related Items arising prior to the date of
settlement of the RSUs for any portion of the RSUs that is considered
nonqualified deferred compensation subject to Section 409A of the Code, then the
number of shares withheld (or sold on Grantee’s behalf) shall not exceed the
number of shares that equals the liability for Tax-Related Items.

 

7.                                      Acceptance of Plan/Right to Shares. 
Grantee hereby accepts and agrees to be bound by all the terms and conditions of
the Plan.  Nothing contained herein shall confer any rights upon Grantee as a
stockholder of TeleTech, unless and until Grantee actually receives shares of
Common Stock (if any).

 

8.                                      Nature of Grant.  In Grantee’s signature
on this Agreement, Grantee acknowledges, understands and agrees that:

 

(a)                                 the Plan is established voluntarily by
TeleTech, it is discretionary in nature and it may be modified, amended,
suspended or terminated by TeleTech at any time, to the extent permitted by the
Plan;

 

(b)                                 the Award is voluntary and occasional and
does not create any contractual or other right to receive future grants of RSUs,
or benefits in lieu of RSUs, even if RSUs have been granted in the past;

 

(c)                                  the Award and Grantee’s participation in
the Plan shall not create a right to employment or be interpreted as forming an
employment or service contract with TeleTech or any Affiliate and shall not
interfere with the ability of TeleTech, the Employer or any other Affiliate as
applicable, to terminate Grantee’s employment or service relationship;

 

(d)                                 all decisions with respect to future RSUs or
other grants, if any, will be at the sole discretion of TeleTech;

 

(e)                                  Grantee is voluntarily participating in the
Plan;

 

(f)                                   the RSUs and the shares of Common Stock
subject to the RSUs are not intended to replace any pension rights or
compensation;

 

(g)                                  the RSUs and the shares of Common Stock
subject to the RSUs, and the income and value of same, are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 

(h)                                 the future value of the underlying shares of
Common Stock is unknown, indeterminable and cannot be predicted with certainty;

 

(i)                                     no claim or entitlement to compensation
or damages shall arise from forfeiture of the RSUs resulting from Grantee’s
Termination of Service (for any reason whatsoever whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Grantee is
employed or the terms of Grantee’s employment agreement, if any), and in
consideration of the grant of the RSUs to which Grantee is otherwise not
entitled, Grantee irrevocably agrees never to institute any claim against
TeleTech, the Employer or any other Affiliate, waives his or her ability, if
any, to bring any such claim, and releases TeleTech, the Employer and any

 

5

--------------------------------------------------------------------------------


 

other Affiliates from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by Grantee’s
signature on this Agreement and by participating in the Plan, Grantee shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;

 

(j)                                    unless otherwise provided in the Plan or
by TeleTech in its discretion, the RSUs and the benefits evidenced by this
Agreement do not create any entitlement to have the RSUs or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
shares of TeleTech; and

 

(k)                                 the following provisions apply only if
Grantee is providing services outside the United States:

 

(i)                                     the RSUs and the shares of Common Stock
subject to the RSUs are not part of normal or expected compensation or salary
for any purpose; and

 

(ii)                                 Grantee acknowledges and agrees that
neither TeleTech, the Employer nor any other Affiliate shall be liable for any
foreign exchange rate fluctuation between Grantee’s local currency and the
United States Dollar that may affect the value of the RSUs or of any amounts due
to Grantee pursuant to the settlement of the RSUs or the subsequent sale of any
shares of Common Stock acquired upon settlement.

 

9.                                      No Advice Regarding Grant.  TeleTech is
not providing any tax, legal or financial advice, nor is TeleTech making any
recommendations regarding Grantee’s participation in the Plan, or Grantee’s
acquisition or sale of the underlying shares of Common Stock.  Grantee is hereby
advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

 

10.                               Data Privacy.  Grantee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Grantee’s personal data as described in this Agreement and any
other RSU grant materials by and among, as applicable, the Employer, TeleTech
and its other Affiliates for the exclusive purpose of implementing,
administering and managing Grantee’s participation in the Plan.

 

Grantee understands that TeleTech and the Employer may hold certain personal
information about Grantee, including, but not limited to, Grantee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in TeleTech, details of all RSUs or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
Grantee’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

 

Grantee understands that Data will be transferred to Bank of America, Merrill
Lynch or such other stock plan service provider as may be selected by TeleTech
in the future, which is assisting TeleTech with the implementation,
administration and management of the Plan.  Grantee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Grantee’s country.  Grantee understands that
if he or she resides outside the United States, he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative.  Grantee authorizes
TeleTech, Bank of America, Merrill Lynch and any other possible recipients which
may assist TeleTech (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan. 
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan.  Grantee
understands if he or she resides outside the United States, he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative.  Further, Grantee understands
that he or she is

 

6

--------------------------------------------------------------------------------


 

providing the consents herein on a purely voluntary basis.  If Grantee  does not
consent, or if Grantee later seeks to revoke his or her consent, his or her
employment status or service and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing Grantee’s
consent is that TeleTech would not be able to grant Grantee RSUs or other equity
awards or administer or maintain such awards.  Therefore, Grantee understands
that refusing or withdrawing his or her consent may affect Grantee’s ability to
participate in the Plan.  For more information on the consequences of Grantee’s
refusal to consent or withdrawal of consent, Grantee understands that he or she
may contact his or her local human resources representative.

 

11.                               Adjustments.  Subject to the sole discretion
of the Board of Directors, TeleTech may, with respect to any vested RSUs that
have not been settled pursuant to the Plan, make any adjustments necessary to
prevent accretion, or to protect against dilution, in the number and kind of
shares that may be used to settle vested RSUs in the event of a change in the
corporate structure or shares of TeleTech; provided, however, that no adjustment
shall be made for the issuance of preferred stock of TeleTech or the conversion
of convertible preferred stock of TeleTech.  For purposes of this Section 11, a
change in the corporate structure or shares of TeleTech includes, without
limitation, any change resulting from a recapitalization, stock split, stock
dividend, consolidation, rights offering, spin-off, reorganization or
liquidation, and any transaction in which shares of Common Stock are changed
into or exchanged for a different number or kind of shares of stock or other
securities of TeleTech or another entity.

 

12.                               No Other Rights.  Grantee hereby acknowledges
and agrees that, except as set forth herein, no other representations or
promises, either oral or written, have been made by TeleTech, any Affiliate or
anyone acting on their behalf with respect to Grantee’s rights under this Award,
and Grantee hereby releases, acquits and forever discharges TeleTech, the
Affiliates and anyone acting on their behalf of and from all claims, demands or
causes of action whatsoever relating to any such representations or promises and
waives forever any claim, demand or action against TeleTech, any Affiliate or
anyone acting on their behalf with respect thereto.

 

13.                               Confidentiality.  GRANTEE AGREES NOT TO
DISCLOSE, DIRECTLY OR INDIRECTLY, TO ANY OTHER EMPLOYEE OF TELETECH OR ANY
AFFILIATE AND TO KEEP CONFIDENTIAL ALL INFORMATION RELATING TO ANY AWARDS
GRANTED TO GRANTEE, PURSUANT TO THE PLAN OR OTHERWISE, INCLUDING THE AMOUNT OF
ANY SUCH AWARD AND THE RATE OF VESTING THEREOF; PROVIDED THAT GRANTEE SHALL BE
ENTITLED TO DISCLOSE SUCH INFORMATION TO SUCH OF GRANTEE’S ADVISORS,
REPRESENTATIVES OR AGENTS, OR TO SUCH OF TELETECH’S OFFICERS, ADVISORS,
REPRESENTATIVES OR AGENTS (INCLUDING LEGAL AND ACCOUNTING ADVISORS), WHO HAVE A
NEED TO KNOW SUCH INFORMATION FOR LEGITIMATE TAX, FINANCIAL PLANNING OR OTHER
SUCH PURPOSES.

 

14.                               Severability.  Any provision of this Agreement
(or portion thereof) that is deemed invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this Section 14, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions thereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction.

 

15.                               References.  Capitalized terms not otherwise
defined herein shall have the same meaning ascribed to them in the Plan.

 

16.                               Entire Agreement.  This Agreement (including
the Plan) constitutes the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior and contemporaneous agreements,
oral or written, between TeleTech and Grantee relating to Grantee’s entitlement
to RSUs or similar benefits, under the Plan or otherwise.

 

17.                               Amendment.  This Agreement may be amended
and/or terminated at any time by mutual written agreement of TeleTech and
Grantee; provided, however that TeleTech, in its sole discretion, may amend the
definition of “Change in Control” in Section 3A(b) from time to time, make
changes which are not detrimental to Grantee and make changes that are necessary
to comply with applicable laws, all without the consent of Grantee.

 

7

--------------------------------------------------------------------------------


 

18.                               Section 409A.

 

(a)                                 Notwithstanding any provision herein to the
contrary, for purposes of determining whether Grantee has incurred a Termination
of Service for purposes of Section 3A hereof, Grantee will not be treated as
having incurred a Termination of Service unless such termination constitutes a
“separation from service” as defined for purposes of Section 409A of the Code
(“Section 409A”) with regard to Grantees who are subject to Section 409A.  If
Grantee has a “separation from service” following a Change in Control pursuant
to Section 3A(a)(ii), the RSUs vesting as a result of such “separation from
service” will be paid on a date determined by TeleTech within 5 days of
Grantee’s “separation from service.”  If Grantee is a “specified employee”
(within the meaning of Section 409A) with respect to TeleTech at the time of a
“separation from service” and Grantee becomes vested in RSUs as a consequence of
a “separation from service,” the delivery of property in settlement of such
vested RSUs shall be delayed until the earliest date upon which such property
may be delivered to Grantee without being subject to taxation under
Section 409A.

 

(b)                                 This Agreement and the Award are intended to
be exempt from the provisions of Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder, as providing for
any payments to be made within the applicable “short-term deferral” period
(within the meaning of Section 1.409A-1(b)(4) of the Department of Treasury
regulations) following the lapse of a “substantial risk of forfeiture” (within
the meaning of Section 1.409A-1(d) of the Department of Treasury regulations). 
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Committee determines that the Award may be subject to Section 409A, the
Committee, in its sole discretion, may adopt such amendments  to this Agreement
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, from time to
time, without the consent of Grantee, that the Committee determines are
necessary or appropriate to (a) exempt the Award from Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (b) comply with the requirements of Section 409A and related
Department of Treasury guidance and thereby avoid the application of penalty
taxes under Section 409A.

 

19.                               No Third Party Beneficiary.  Nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
Grantee and Grantee’s respective successors and assigns expressly permitted
herein, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

20.                               Governing Law and Venue.  The RSU grant and
the provisions of this Agreement are governed by, and subject to, the laws of
the State of Delaware, without regard to the conflict of law provisions, as
provided in the Plan.  For purposes of litigating any dispute that arises under
this grant or the Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Colorado, agree that such litigation shall be
conducted in the courts of Arapahoe County, or the federal courts for the United
States for the 18th Judicial District of Colorado, where this Award is made
and/or to be performed.

 

21.                               Compliance with Law.  Notwithstanding any
other provision of the Plan or this Agreement, unless there is an available
exemption from any registration, qualification or other legal requirement
applicable to the shares of Common Stock, TeleTech shall not be required to
deliver any shares issuable upon settlement of the RSUs prior to the completion
of any registration or qualification of the shares under any local, state,
federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval TeleTech shall, in its absolute
discretion, deem necessary or advisable.  Grantee understands that TeleTech is
under no obligation to register or qualify the shares with the SEC or any state
or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares.

 

22.                               Language.  If Grantee has received this
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.

 

23.                               Electronic Delivery and Acceptance.  TeleTech
may, in its sole discretion, decide to deliver any documents related to current
or future participation in the Plan by electronic means.  Grantee hereby
consents to

 

8

--------------------------------------------------------------------------------


 

receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by
TeleTech or a third party designated by TeleTech.

 

24.                               Appendix. Notwithstanding any provisions in
this Agreement, the RSU grant shall be subject to any special terms and
conditions set forth in any appendix to this Agreement for Grantee’s country
(the “Appendix”).  Moreover, if Grantee relocates to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to Grantee, to the extent TeleTech determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons.  The Appendix constitutes part of this Agreement.

 

25.                               Imposition of Other Requirements.   TeleTech
reserves the right to impose other requirements on Grantee’s participation in
the Plan, on the RSUs and on any shares of Common Stock acquired under the Plan,
to the extent TeleTech determines it is necessary or advisable for legal or
administrative reasons, and to require Grantee to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.

 

26.                               Waiver.  Grantee acknowledges that a waiver by
TeleTech of breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by Grantee or any other Grantee.

 

Executed as of the date first written above.

 

 

 

TELETECH HOLDINGS, INC.

 

 

 

By:

 

 

 

Name: Regina M. Paolillo

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

Signature of
                                                          (“Grantee”)

 

 

 

 

 

 

 

Grantee’s Social Security Number (U.S. Employees) or Other Identification Number
(Non-U.S. Employees)

 

9

--------------------------------------------------------------------------------

 

 


 

APPENDIX TO

TELETECH HOLDINGS, INC.

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

SPECIAL PROVISIONS FOR THE AWARD IN CERTAIN COUNTRIES

 

This Appendix includes special country-specific terms that apply to residents in
the countries listed below. This Appendix is part of the Agreement.  Unless
otherwise provided below, capitalized terms used but not defined herein shall
have the same meanings assigned to them in the Plan and the Agreement.

 

This Appendix also includes information of which Grantee should be aware with
respect to Grantee’s participation in the Plan.  For example, certain individual
exchange control reporting requirements may apply upon vesting of the RSUs
and/or sale of Common Stock.  The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
March 2013 and is provided for informational purposes.  Such laws are often
complex and change frequently, and results may be different based on the
particular facts and circumstances. As a result, TeleTech strongly recommends
that Grantee not rely on the information noted herein as the only source of
information relating to the consequences of Grantee’s participation in the Plan
because the information may be out of date at the time Grantee’s RSUs vest or
are settled, or Grantee sells shares of Common Stock acquired under the Plan.

 

In addition, the information is general in nature and may not apply to Grantee’s
particular situation, and TeleTech is not in a position to assure Grantee of any
particular result.  Accordingly, Grantee is advised to seek appropriate
professional advice as to how the relevant laws in his or her country may apply
to his or her situation.

 

Finally, if Grantee is a citizen or resident of a country other than the one in
which Grantee currently is working, transfers employment after the RSUs are
granted to him or her, or is considered a resident of another country for local
law purposes, the information contained herein may no longer be applicable to
Grantee, and TeleTech shall, in its discretion, determine to what extent the
terms and conditions contained herein shall be applicable to Grantee.

 

Argentina

 

Securities Law Information.  Neither the RSUs nor the underlying shares of
Common Stock are publicly offered or listed on any stock exchange in Argentina. 
The offer is private and not subject to the supervision of any Argentine
governmental authority.

 

Exchange Control Information.  In the event that Grantee transfers proceeds from
the sale of shares of Common Stock or any cash dividends paid on such shares
into Argentina within 10 days of receipt (i.e., if the proceeds have not been
held in the offshore bank or brokerage account for at least 10 days prior to
transfer), Grantee will be required to deposit 30% of any proceeds in a
non-interest bearing deposit account for a 365 day holding period.  In any
event, the Argentine bank handling the transaction may request certain
documentation in connection with Grantee’s request to transfer proceeds into
Argentina, including evidence of the sale and proof that no funds were remitted
out of Argentina to acquire the shares of Common Stock.  If the bank determines
that the 10-day rule or any other rule or regulation promulgated by the
Argentine Central Bank has not been satisfied, it may require that 30% of the
proceeds be placed in a non-interest bearing dollar denominated mandatory
deposit account for a holding period of 365 days.  Please note that exchange
control regulations in Argentina are subject to frequent change.  Grantee is
solely responsible for complying with any exchange control laws that may apply
to Grantee as a result of participating in the Plan and/or the transfer of funds
in connection with the Award.  Grantee should consult with his or her personal
legal advisor regarding any exchange control obligations that he or she may
have.

 

Australia

 

Securities Law Information.  If Grantee acquire shares of Common Stock pursuant
to the RSUs and Grantee offers his or her shares of Common Stock for sale to a
person or entity resident in Australia, his or her offer may be subject

 

10

--------------------------------------------------------------------------------


 

to disclosure requirements under Australian law. Grantee should obtain legal
advice on his or her disclosure obligations prior to making any such offer.

 

Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers.  The
Australian bank assisting with the transaction will file the report for
Grantee.  If there is no Australian bank involved in the transfer, Grantee will
have to file the report.

 

Belgium

 

Tax Reporting Information.  If Grantee is a Belgian resident, he or she is
required to report any security or bank account (including brokerage accounts)
he or she maintains outside of Belgium on his or her annual tax return.

 

Brazil

 

Compliance with Laws.  By Grantee’s signature on the Agreement, Grantee agrees
that he or she will comply with Brazilian law when he or she vests in the RSUs
and sells shares of Common Stock. Grantee also agrees to report and pay any and
all taxes associated with the vesting of the RSUs, the sale of the shares of
Common Stock acquired pursuant to the Plan and the receipt of any dividends.

 

Exchange Control Information.  Grantee must prepare and submit a declaration of
assets and rights held outside of Brazil to the Central Bank on an annual basis
if Grantee holds assets or rights valued at more than US$100,000.  The assets
and rights that must be reported include shares of Common Stock.

 

Canada

 

Settlement of RSUs.  Notwithstanding any terms or conditions of the Plan or the
Agreement to the contrary, RSUs will be settled in shares of Common Stock only,
not cash.

 

Securities Law Information.  Grantee acknowledges and agrees that Grantee will
sell shares of Common Stock acquired through participation in the Plan outside
of Canada only through the facilities of a stock exchange on which the Common
Stock is listed.  Currently, the shares of Common Stock are listed on the Nasdaq
Global Select Market.

 

Termination Date.  This provision replaces the definition of Termination Date in
Section 3A(c)(iii) of the Agreement:

 

“Termination Date” means the earlier of (1) the date Grantee is no longer
actively providing service or (2) the date Grantee receives notice of
Termination of Service from the Employer, regardless of any notice period or
period of pay in lieu of such notice required under applicable laws (including,
but not limited to statutory law, regulatory law and/or common law).

 

The following provisions apply if Grantee is resident in Quebec:

 

Language Acknowledgment

 

The parties acknowledge that it is their express wish that the Agreement,
including this Appendix, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be provided to them in English.

 

Consentement relatif à la langue utilisée.  Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.

 

11

--------------------------------------------------------------------------------


 

Data Privacy.  This provision supplements Section 10 of the Agreement:

 

Grantee hereby authorizes TeleTech, the Employer and their representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan. 
Grantee further authorizes TeleTech and its Subsidiaries to disclose and discuss
the Plan with their advisors.  Grantee further authorize TeleTech and its
Subsidiaries to record such information and to keep such information in
Grantee’s employee file.

 

Costa Rica

 

There are no special provisions.

 

Ghana

 

There are no special provisions.

 

Kuwait

 

There are no special provisions.

 

Lebanon

 

There are no special provisions.

 

Mexico

 

Labor Law Policy and Acknowledgment.  By Grantee’s signature on the Agreement,
Grantee expressly recognize that TeleTech, with offices at 9197 South Peoria
Street, Englewood, Colorado, U.S.A., is solely responsible for the
administration of the Plan and that Grantee’s participation in the Plan and
acquisition of shares does not constitute an employment relationship between
Grantee and TeleTech since Grantee is participating in the Plan on a wholly
commercial basis and his or her sole employer is TeleTech Holdings, Inc. in
Mexico (“TeleTech-Mexico”), not TeleTech in the United States.  Based on the
foregoing, Grantee expressly recognizes that the Plan and the benefits that
Grantee may derive from participation in the Plan do not establish any rights
between Grantee and his or her employer, TeleTech-Mexico, and do not form part
of the employment conditions and/or benefits provided by TeleTech-Mexico and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of his or her employment.

 

Grantee further understands that his or her participation in the Plan is a
result of a unilateral and discretionary decision of TeleTech; therefore,
TeleTech reserves the absolute right to amend and/or discontinue Grantee’s
participation at any time without any liability to him or her.

 

Finally, Grantee hereby declares that he or she does not reserve to himself or
herself any action or right to bring any claim against TeleTech for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Grantee therefore grants a full and broad release to
TeleTech, its Affiliates, branches, representation offices, its shareholders,
officers, agents or legal representatives with respect to any claim that may
arise.

 

Política Laboral y Reconocimiento/Aceptación.  Aceptando este Premio(1), el
Grantee (“Grantee”) reconoce que TeleTech, con oficinas en 9197 South Peoria
Street, Englewood, Colorado, U.S.A., es el único responsable de la
administración del Plan y que la participación del Grantee en el mismo y la
adquisicion de acciones no constituye de ninguna manera una relación laboral
entre el Grantee y TeleTech, toda vez que la participación del participante

 

--------------------------------------------------------------------------------

(1) El término “Premio” se refiere a la palabra “RSU”

 

12

--------------------------------------------------------------------------------


 

en el Plan deriva únicamente de una relación comercial con TeleTech,
reconociendo expresamente que el único empleador del participante lo es TeleTech
Holdings, Inc. en Mexico (“TeleTech-Mexico”), no es TeleTech en los Estados
Unidos.  Derivado de lo anterior, el participante expresamente reconoce que el
Plan y los beneficios que pudieran derivar del mismo no establecen ningún
derecho entre el participante y su empleador, TeleTech-México, y no forman parte
de las condiciones laborales y/o prestaciones otorgadas por TeleTech-México, y
expresamente el participante reconoce que cualquier modificación el Plan o la
terminación del mismo de manera alguna podrá ser interpretada como una
modificación de los  condiciones de trabajo del Grantee.

 

Asimismo, el Grantee  entiende que su participación en el Plan es resultado de
la decisión unilateral y discrecional de TeleTech, por lo tanto, TeleTech.  Se
reserva el derecho absoluto para modificar y/o terminar la participación del
participante en cualquier momento, sin ninguna responsabilidad para el Grantee.

 

Finalmente, el Grantee manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de TeleTech, por cualquier compensación o daño en
relación con cualquier disposición del Plan o de los beneficios derivados del
mismo, y en consecuencia el participante otorga un amplio y total finiquito a
TeleTech, sus entidades relacionadas, Afiliadas, oficinas de representación, sus
accionistas, directores, agentes y representantes legales con respecto a
cualquier demanda que pudiera surgir.

 

New Zealand

 

There are no special provisions.

 

Philippines

 

Securities Law Information.  The sale or disposal of shares of Common Stock
acquired under the Plan may be subject to certain restrictions under Philippine
securities laws.  Those restrictions should not apply if the offer and resale of
the shares of Common Stock takes place outside of the Philippines through the
facilities of a stock exchange on which the shares of Common Stock are listed. 
The shares of Common are currently listed on the Nasdaq Global Select Market in
the United States of America.

 

South Africa

 

Exchange Control Information.  Grantee is solely responsible for complying with
applicable South African exchange control regulations.  Because the exchange
control regulations change frequently and without notice, Grantee should consult
his or her legal advisor prior to the acquisition or sale of shares of Common
Stock under the Plan to ensure compliance with current regulations.  As noted,
it is Grantee’s responsibility to comply with South African exchange control
laws, and neither TeleTech nor any Affiliate will be liable for any fines or
penalties resulting from failure to comply with applicable laws.

 

Spain

 

Labor Law Acknowledgment.  This provision supplements Sections 2, 3A and 8 of
the Agreement:

 

By Grantee’s signature on the Agreement, Grantee consents to participation in
the Plan and acknowledges that he or she has received a copy of the Plan
document.

 

Grantee understands and agrees that, as a condition of the grant of the RSUs,
Grantee’s Termination of Service for any reason (including for the reasons
listed below) will automatically result in the forfeiture of any RSUs that have
not vested on the Termination Date.

 

In particular, Grantee understands and agrees that, unless otherwise provided in
the Agreement, the RSUs will be forfeited without entitlement to the underlying
shares of Common Stock or to any amount as indemnification in the event of a
Termination of Service prior to vesting by reason of, including, but not limited
to: resignation,

 

13

--------------------------------------------------------------------------------


 

disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without cause, individual or collective layoff on
objective grounds, whether adjudged to be with cause or adjudged or recognized
to be without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer, and under Article 10.3 of Royal Decree 1382/1985.

 

Furthermore, Grantee understands that TeleTech has unilaterally, gratuitously
and discretionally decided to grant RSUs under the Plan to individuals who may
be employees of TeleTech or an Affiliate.  The decision is a limited decision
that is entered into upon the express assumption and condition that any grant
will not economically or otherwise bind TeleTech or any Affiliate on an ongoing
basis, other than as expressly set forth in the Agreement.  Consequently,
Grantee understands that the RSUs are granted on the assumption and condition
that the RSUs and the shares of Common Stock underlying the RSUs shall not
become a part of any employment or service contract (either with TeleTech, the
Employer or any other Affiliate) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever.  In addition, Grantee understands that the RSUs would not be
granted to him or her but for the assumptions and conditions referred to above;
thus, Grantee acknowledges and freely accepts that, should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any Award shall be null and void.

 

Exchange Control Information.  Grantee must declare the acquisition, ownership
and disposition of stock in a foreign company (including shares of Common Stock
acquired under the Plan) to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competitiveness, for statistical
purposes.  Generally, the declaration must be filed in January for shares
acquired or sold during (or owned as of December 31 of) the prior year; however,
if the value of the shares acquired under the Plan or the amount of the sale
proceeds exceeds €1,502,530, the declaration must be filed within one month of
the acquisition or sale, as applicable.

 

Effective January 1, 2013, Grantee may be required to declare electronically
to the Bank of Spain any securities accounts (including brokerage accounts held
abroad) as well as the securities held in such accounts (including shares of
Common Stock acquired under the Plan), depending on the value of the
transactions during the relevant year or the balances in such accounts as of
December 31 of the relevant year.  Grantee should consult with his or her
personal legal advisor regarding the applicable thresholds and corresponding
reporting requirements.

 

When receiving foreign currency payments derived from the ownership of stock
(including shares of Common Stock acquired under the Plan) (e.g., cash dividends
or sale proceeds) exceeding €50,000, Grantee must inform the financial
institution receiving the payment of the basis upon which such payment is made. 
Grantee will need to provide the institution with the following information:
(i) Grantee’s name, address, and tax identification number; (ii) the name and
corporate domicile of the Grantor; (iii) the amount of the payment; (iv) the
currency used; (v) the country of origin; (vi) the reasons for the payment; and
(vii) any further information that may be required.

 

Foreign Assets Reporting Information.  Effective January 1, 2013, Grantee is
required to report assets or rights deposited or held outside of Spain
(including shares of Common Stock acquired under the Plan or cash proceeds from
the sale of shares acquired under the Plan) if the value of such right or asset
exceeds a certain threshold.  This obligation applies to rights and assets held
as of December 31 and requires that information on such rights and assets be
included in Grantee’s tax return filed with the Spanish tax authorities the
following year.  Grantee should consult with his or her personal tax advisor
regarding the applicable thresholds and corresponding reporting requirements.

 

Securities Law Information.  The RSUs and the Common Stock described in the
Agreement and this Appendix do not qualify under Spanish regulations as
securities.  No “offer of securities to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory.  The Agreement
(including this Appendix) has not been nor will it be registered with the
Comisión Nacional del Mercado de Valores, and does not constitute a public
offering prospectus.

 

14

--------------------------------------------------------------------------------


 

Turkey

 

Securities Law Information.  Under Turkish law, Grantee is not permitted to sell
shares of Common Stock acquired under the Plan in Turkey.  The shares of Common
Stock are currently traded on the Nasdaq Global Select Market, which is located
outside of Turkey, under the ticker symbol “TTEC” and the shares of Common Stock
may be sold through this exchange.

 

United Arab Emirates

 

Securities Law Information.  The Plan is only being offered to qualified
employees and is in the nature of providing equity incentives to employees of
TeleTech or its Affiliate in the UAE.  Any documents related to the Plan,
including the Plan, Plan prospectus and other grant documents (“Plan
Documents”), are intended for distribution only to such employees and must not
be delivered to, or relied on by, any other person.  Prospective purchasers of
the securities offered should conduct their own due diligence on the securities.
If Grantee does not understand the contents of the Plan Documents, Grantee
should consult an authorized financial adviser.

 

The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any Plan Documents nor taken steps to verify the
information set out in them, and thus, are not responsible for  such documents.

 

United Kingdom

 

Responsibility for Taxes.  This provision supplements Section 6 of the
Agreement:

 

Grantee agrees that, if Grantee does not pay or the Employer or TeleTech does
not withhold from Grantee the full amount of income tax that Grantee owes at
vesting and settlement of the RSUs, or the release or assignment of the RSUs for
consideration, or the receipt of any other benefit in connection with the RSUs
(the “Taxable Event”) within 90 days after the Taxable Event, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), then the amount of income tax that should
have been withheld shall constitute a loan owed by Grantee to the Employer,
effective on the Due Date.  Grantee agrees that the loan will bear interest at
Her Majesty’s Revenue & Customs’ (“HMRC”) official rate and will be immediately
due and repayable by Grantee, and TeleTech and/or the Employer may recover it at
any time thereafter by any of the means set forth in Section 6 of the Agreement.

 

Notwithstanding the foregoing, if Grantee is an officer or executive director
(as within the meaning of Section 13(k) of the U.S. Securities Exchange Act of
1934, as amended), the terms of the immediately foregoing provision will not
apply.  In the event that Grantee is an officer or executive director and the
income tax that is due is not collected from or paid by Grantee by the Due Date,
the amount of any uncollected income tax may constitute a benefit to Grantee on
which additional income tax and national insurance contributions may be
payable.  Grantee will be responsible for reporting and paying any income tax
due on this additional benefit directly to the HMRC under the self-assessment
regime and for reimbursing TeleTech or the Employer (as appropriate) for the
value of any employee national insurance contributions due on this additional
benefit.

 

15

--------------------------------------------------------------------------------